Citation Nr: 0901072
Decision Date: 01/09/09	Archive Date: 03/12/09

Citation Nr: 0901072	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-23 097	)	DATE JAN 09 2008
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to May 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Board dismissed the 
appellant's claim for service connection for the cause of the 
veteran's death in September 2008.  

In a separate decision issued simultaneously with this 
Vacatur, the Board is remanding the appellant's claim for 
service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 to the RO for additional action.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).    

In this case, the Board incorrectly concluded in its 
September 2008 decision that because dependency and indemnity 
compensation benefits had been granted under 
38 U.S.C.A. § 1318 (West 2002), the issue of service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 (West 2002) was moot.  There are 
service-connected death burial benefits under 
38 U.S.C.A. § 2307 (West 2002) that are available when a 
claimant prevails under 38 U.S.C.A. § 1310 that are not 



available when a claimant prevails under 38 U.S.C.A. § 1318.  
This being the case, the issue of service connection for the 
cause of the veteran's death under 38 U.S.C.A. § 1310 is not 
moot.  

Accordingly, the September 2008 Board decision dismissing the 
issue of service connection for the cause of the veteran's 
death under 38 U.S.C.A. § 1310 is vacated.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0833000	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from April 1956 to May 
1959.  He died in November 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The case was previously before 
the Board in June 2006, when it was remanded.

The issue of accrued benefits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has been granted Dependency and Indemnity 
(DIC) compensation under 38 U.S.C.A. § 1318, effective from 
the day following the veteran's death. 

2.  There is no longer a question or controversy regarding 
the appellant's entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1310; the claim is therefore 
moot.

CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is dismissed.  38 U.S.C.A. § 1310 (West 
2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation benefits are payable 
when a veteran dies of a service-connected disability.  38 
U.S.C.A. § 1310 (West 2002).  However, in February 2008 the 
RO granted entitlement to DIC under 38 U.S.C.A. § 1318, which 
is one of the alternate bases for establishing entitlement to 
dependency and indemnity compensation benefits as if under 38 
U.S.C.A. § 1310.  See Timberlake v. Gober, 14 Vet. App. 122, 
134 (2000).  A grant of benefits under § 1318 therefore 
provides the identical benefit sought under § 1310.  
Accordingly, the issue of entitlement to dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1310 is 
moot, and this aspect of the appellant's claim is dismissed.

In the June 2006 remand, the Board instructed the RO to 
adjudicate a claim for entitlement to compensation under 38 
U.S.C.A. § 1151 for the cause of the veteran's death, and if 
the determination was adverse, the issue was to be returned 
to the Board only if the appellant perfected an appeal.  
However, instead of issuing a rating decision on the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death and giving the appellant an 
opportunity to appeal, the RO included the issue in a 
February 2008 supplemental statement of the case.  Any error 
in this regard is nonprejudicial because, as discussed above, 
the appellant has been awarded entitlement to DIC under 38 
U.S.C.A. § 1318, which is one of the alternate bases for 
establishing entitlement to dependency and indemnity 
compensation benefits.

ORDER

The claim for service connection for the cause of the 
veteran's death is dismissed.  




REMAND

The appellant filed a notice of disagreement in March 2003 
with the RO's March 2003 denial of accrued benefits.  The 
Board remanded the case in June 2006 for the RO/AMC to issue 
a statement of the case on the matter, pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999).  The RO/AMC instead 
continued to deny accrued benefits in a February 2008 rating 
decision, but failed to issue the appellant a statement of 
the case.  See Letter from the RO/AMC to the appellant, dated 
February 15, 2008.  Accordingly, remand is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Any notice and development necessary 
for the accrued benefits claim should 
be conducted.  Thereafter, readjudicate 
the appellant's claim for accrued 
benefits.  If the determination remains 
adverse to her, furnish her and her 
representative a statement of the case 
on this issue.  Notify her of the time 
limit within which to file a 
substantive appeal in order to perfect 
an appeal of this issue and to secure 
appellate review by the Board.  
Thereafter, if an appeal is perfected, 
this issue should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


